Citation Nr: 0526656	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  97-23 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Whether the reduction of the veteran's disability rating 
for status post bilateral retinal detachments with aphakia 
and glaucoma, from 50 percent to 30 percent, effective 
November 1, 2000, was appropriate.

2.  Entitlement to an increased disability rating in excess 
of 50 percent, prior to November 1, 2000, for status post 
bilateral retinal detachments with aphakia and glaucoma.

3.  Entitlement to an increased disability rating for status 
post bilateral retinal detachments with aphakia and glaucoma, 
evaluated as 30 percent disabling from November 1, 2000 to 
June 16, 2002, as 50 percent disabling from June 17, 2002 to 
December 11, 2003, and as 70 percent disabling since December 
12, 2003.

4.  Entitlement to an earlier effective date prior to 
December 12, 2003 for the grant of a total disability rating 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active duty service from December 1965 to 
August 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from RO decisions in October 1996, August 2000, and 
in April 2004.

The RO's October 1996 decision denied an increased disability 
rating in excess of 50 percent for bilateral retinal 
detachment with lens implants and glaucoma.  In November 
1996, the veteran submitted a notice of disagreement, and 
later that same month, the RO issued a statement of the case.  
In November 1996, the veteran timely perfected an appeal of 
this issue.   

In August 1997, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

In March 1998, the Board remanded the veteran's claim for 
additional evidentiary development.

In August 2000, the RO issued a decision that, in pertinent 
part, implemented a reduction of the disability evaluation 
assigned to the veteran's service-connected bilateral 
retinal detachment with lens implants and glaucoma from 50 
percent to 30 percent, effective November 1, 2000.  The 
veteran subsequently perfected a timely appeal of this 
decision.

In April 2002, the Board issued a decision which denied 
entitlement to increased disability ratings in excess of 50 
percent prior to November 1, 2000; and in excess of 30 
percent since November 1, 2000; for the veteran's veteran's 
service-connected bilateral retinal detachment with lens 
implants and glaucoma.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
January 2003, the Court granted a Joint Motion for Remand, 
vacating the Board's April 2002 decision and remanding the 
claim for additional consideration and compliance with the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)).  As a consequence, the 
Board remanded this matter back to the RO in May 2003.

In April 2004, the RO issued a rating decision which granted 
an increased disability rating of 70 percent, effective from 
December 12, 2003, for the veteran's service-connected 
bilateral retinal detachments with aphakia and glaucoma.  The 
RO's decision also granted an award of TDIU effective from 
date of this increase, December 12, 2003.  The veteran 
subsequently perfected a timely appeal of this decision 
seeking an increased rating for his service-connected eye 
disorder, and seeking an earlier effective date for his TDIU 
rating.




FINDINGS OF FACT

1.  An August 2000 rating decision implemented a June 2000 
proposal to reduce the rating for the veteran's service-
connected status post bilateral retinal detachments with 
aphakia and glaucoma, from 50 percent to a 30 percent rating, 
effective November 1, 2000.

2. The reduction in the veteran's evaluation for service-
connected status post bilateral retinal detachments with 
aphakia and glaucoma from 50 percent to 30 percent was not 
predicated on evidence of sustained material improvement 
under the ordinary conditions of life, as shown by full and 
complete examinations.

3.  Prior to June 26, 2000, the veteran's concentric 
contractions in the right eye were 30.625 and 31.25; these 
findings are rated as a visual acuity of 20/100.  

4.  Prior to June 26, 2000, the veteran's concentric 
contractions in the left eye were 40 and 40.625; these 
findings are rated as a visual acuity of 20/70.  

5.  Since June 26, 2000, the veteran's bilaterally visual 
acuity is shown to significantly worsen with exposure to 
light, including visual acuity of 20/400, bilaterally, when 
outdoors in the sun.

6.  As this decision grants a 100 percent schedular rating 
for status post bilateral retinal detachments with aphakia 
and glaucoma, effective from June 26, 2000, the issue of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU), since 
June 26, 2000, is moot.  

7.  Prior to June 26, 2000, the evidence of record does not 
show that the veteran's service-connected status post 
bilateral retinal detachments with aphakia and glaucoma alone 
precludes all substantially gainful employment.

8.  The percentage requirements for consideration of a TDIU 
rating are not met, and this case does not involve such 
circumstances as would warrant referral to the appropriate VA 
official for consideration of a TDIU rating on an 
extraschedular basis.

CONCLUSIONS OF LAW

1.  Reduction in the disability rating for status post 
bilateral retinal detachments with aphakia and glaucoma from 
50 percent to a 30 percent disability rating was not 
warranted, and the 50 percent disability rating is restored 
from November 1, 2000 through June 16, 2002. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.84a, 
Diagnostic Codes 6029-6080 (2004).

2.  The criteria for entitlement to an increased rating, 
greater than 50 percent, prior to June 26, 2000, for status 
post bilateral retinal detachments with aphakia and glaucoma 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, §§ 4.75-4.84a, Diagnostic Codes 6008, 6013, 
6028, 6029, 6061-6079, 6080 (2004).

3.  Since June 26, 2000, the criteria for a 100 percent 
disability rating for status post bilateral retinal 
detachments with aphakia and glaucoma have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 
4.75-4.84a, Diagnostic Codes 6008, 6013, 6028, 6029, 6061-
6079, 6080 (2004).

4.  Prior to June 26, 2000, the criteria for a TDIU rating 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.326, 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each issue being addressed 
herein.

Historically, the veteran served on active duty in the Army 
from December 1965 to August 1971.  A review of his service 
medical records revealed treatment for bilateral eye 
disorders, including a detached retina of the right eye, and 
a small hole at the periphery of the retina of the left eye, 
which was thought to be retinal degeneration.  A review of 
his report of separation, Form DD 214, revealed that he was 
retired from the service due to physical disability.  

In September 1971, the RO issued a rating decision which 
granted service connection for retinal detachment, right eye, 
post operative, and early retinal hole and degeneration, left 
eye, and assigned thereto a 10 percent initial disability 
rating, effective from August 1971.  A July 1989 RO decision 
granted an increased disability rating of 30 percent for the 
veteran's service-connected status post retinal detachment 
right, with status post lens implantation and early retinal 
hole and degeneration of the left eye, effective from March 
1989.  Thereafter, a February 1994 RO decision granted an 
increased disability rating of 50 percent for this condition, 
effective from June 1993.  
   
A.  Whether the reduction of the veteran's disability rating 
for status post bilateral retinal detachments with aphakia 
and glaucoma, from 50 percent to 30 percent, effective 
November 1, 2000, was appropriate.

A claim stemming from a rating reduction action is a claim as 
to whether the reduction was proper, not whether the veteran 
is entitled to an increased rating. Dofflemyer v. Derwinski, 
2 Vet. App. 277, 279-80 (1992).

VA is required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2004); 
Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  These 
provisions impose a clear requirement that VA rating 
reductions be based upon review of the entire history of the 
veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

VA regulation 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history. Furthermore, VA 
regulation 38 C.F.R. § 4.13 provides that the rating agency 
should assure itself that there has been an actual change in 
the condition, for better or worse, and not merely a 
difference in the thoroughness of the examination or in use 
of descriptive terms.  Additionally, in any rating reduction 
case, not only must it be determined that an improvement in a 
disability has actually occurred, but that such improvement 
reflects improvement in ability to function under ordinary 
conditions of life and work. Brown v. Brown, 5 Vet. App. 413, 
420 (1995).  

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination. 
See Brown, 5 Vet. App. 417-18.  This regulation also provides 
that, with respect to other disabilities that are likely to 
improve, namely those for which evaluations have been in 
effect for less than five years, re-examinations disclosing 
improvement will warrant a rating reduction. 38 C.F.R. § 
3.344(c).

Regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified of the proposed reduction, that he has 60 
days to present evidence showing why the reduction should not 
be implemented, and that he may request a hearing. 38 C.F.R. 
§ 3.105(e).

In the present case, the 50 percent rating was in effect 
since June 1993, more than than 5 years, and thus various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings apply to this case.  The next question 
for the Board is whether the evidence of record as of August 
2000 RO decision provided a basis for the rating reduction 
given the standards of 38 C.F.R. § 3.344.

As the provisions of 38 C.F.R. § 3.344(a) and (b) are 
applicable in this case, rating reductions may only be 
predicated on evidence of sustained material improvement 
under the ordinary conditions of life, as shown by full and 
complete examinations. Here, those standards were not met 
with regard to the veteran's service-connected status post 
bilateral retinal detachments with aphakia and glaucoma. 

After reviewing the evidence of record, the Board does not 
believe that the veteran's service-connected status post 
bilateral retinal detachments with aphakia and glaucoma 
exhibited a sustained material improvement under the ordinary 
conditions of life.  Comparison of VA examinations of the 
eye, conducted in March 1996, September 1998 and November 
1999, fails to show any material improvement in the veteran's 
bilateral eye condition.  Moreover, the medical evidence of 
record indicates that his condition is not likely to improve 
over time.  A treatment report from J. Holicki, D.O., dated 
in July 1997, noted that even adequate treatment does not 
insure that there will be no worsening of this condition.  A 
treatment report from D. Gossage, D.O., dated in August 2003, 
noted that the veteran's vision would "always remain poor 
since this is a chronic progressive optic neuropathy at which 
time there is no cure for this disease."

Accordingly, the reduction effectuated in the August 2000 
rating decision was not proper, and both a 50 percent 
evaluation for service-connected status post bilateral 
retinal detachments with aphakia and glaucoma is restored, 
effective November 1, 2000.

B.  Entitlement to an increased disability rating for status 
post bilateral retinal detachments with aphakia and glaucoma.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2004).  

As noted above, the Board has restored the 50 percent 
disability rating assigned to the veteran's service-connected 
status post bilateral retinal detachments with aphakia and 
glaucoma.  Thus, for purposes of this appeal, the Board must 
now address the issues of an increased disability rating in 
excess of 50 percent, prior to December 12, 2003, for 
service-connected status post bilateral retinal detachments 
with aphakia and glaucoma; and an increased disability rating 
in excess of 70 percent for this condition, since December 
12, 2003.

The veteran's status post bilateral retinal detachments with 
aphakia and glaucoma have been rated by the RO under 
Diagnostic Codes 6029 and 6080.

The rating schedule provides that retinal detachment is 
afforded the minimal schedular rating of 10 percent.  Such 
disability in chronic form should be rated from 10 to 100 
percent for impairment of visual acuity or field loss, pain 
and rest requirements, or episodic incapacity, combining an 
additional 10 percent during continuance of active pathology.  
38 C.F.R. § 4.84, Code 6008.  

Aphakia is defined as an absence of the lens of the eye.  
Hazzard v. Brown, 4 Vet. App. 254, 256 (1993).  Aphakia is 
rated pursuant to the criteria found in Diagnostic Code 6029, 
which provide a rating of 30 percent for bilateral or 
unilateral aphakia.  38 C.F.R. § 4.84a.  The note to that 
Diagnostic Code 6029 provides that the 30 percent rating 
prescribed for aphakia is a minimum rating to be applied to 
the unilateral or bilateral condition and is not to be 
combined with any rating for impaired vision.  When both eyes 
are aphakic, both will be rated based on corrected vision.  
The corrected vision of one or both aphakic eyes will be 
taken one step worse than the ascertained value, however, not 
better than 20/70 (6/21).  Combined ratings for disabilities 
of the same eye should not exceed the amount for total loss 
of vision of that eye unless there is enucleation or a 
serious cosmetic defect added to the total loss of vision.  
38 C.F.R. § 4.84a, Diagnostic Code 6029, Note.

The Board notes that simple primary noncongestive glaucoma is 
evaluated pursuant to the criteria of Diagnostic Code 6013 
which instructs that glaucoma will be rated on impairment of 
visual acuity or field loss, with a minimum rating of 10 
percent.  38 C.F.R. § 4.84a.

Impairment of central visual acuity is rated pursuant to the 
criteria found in Diagnostic Codes 6061 through 6079, which 
provide a chart wherein the visual acuity in one eye is 
compared to the visual acuity in the other eye to achieve the 
bilateral rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-
6079, Table V.

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080.  Those criteria, as 
applied to a bilateral disability, provide for a rating of 20 
percent with concentric contraction to 60 degrees but not to 
45 degrees, a rating of 30 percent with concentric 
contraction to 45 degrees but not to 30 degrees, and a rating 
of 50 percent with concentric contraction of 30 degrees but 
not to 15 degrees.  38 C.F.R. § 4.84a.  The Board notes that 
the methodology for calculating impairment of field of vision 
is contained in 38 C.F.R. § 4.76a.  The extent of contraction 
of visual field in each eye is determined by recording the 
extent of the remaining visual fields in each of the eight 45 
degree principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a, Table 
III.

Although the veteran's disability may be rated under various 
diagnoses, the Schedule instructs the evaluator to avoid 
pyramiding.  In other words, the evaluation of the same 
disability or manifestation under different diagnoses is to 
be avoided. 38 C.F.R. § 4.14.  The United States Court of 
Appeals for Veterans Claims (Court) has stated that, 
"implicit within [the language of 38 U.S.C.A. § 1155] is the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).

After reviewing all of the evidence of record, the Board 
concludes that the veteran's  service-connected status post 
bilateral retinal detachments with aphakia and glaucoma is 
most appropriately rated as 50 percent disabling prior to 
June 26, 2000, and 100 percent disabling since June 26, 2000.  

i.  Prior to June 26, 2000

Prior to June 26, 2000, the veteran had been ascertained as 
having corrected distance visual acuity comparable to 20/30 
in the right eye and 20/30 in the left eye, and because of 
aphakia in both eyes should be deemed to have visual acuity 
of 20/70 in the right eye and 20/70 in the left eye.  Under 
this scheme, the veteran should be afforded no more than 50 
percent rating under 38 C.F.R. § 4.86a, Diagnostic Code 6076.  
	
With respect to retinal detachment, glaucoma and cataracts, 
the extent of loss of visual acuity is an important factor.  
On his VA examinations for the eyes conducted prior to June 
2000, the veteran's best corrected vision has been found to 
be as follows: 20/30 in each eye in March 1996, 20/30 in each 
eye in September 1998, and 20/40 in the right eye and 20/30 
in the left eye when examined in November 1999.  Visual loss 
to this degree does not warrant an increased rating in excess 
of 50 percent.  38 C.F.R. § 4.84a.  Thus, the veteran is not 
entitled to a higher rating on this basis.  

A medical opinion statement, dated in June 2004, noted that 
visual filed testing is customarily done with corrected 
vision, and that the measurements for the veteran's visual 
field testing performed in March 1996 were for corrected 
vision.  

As noted above, the Board must next consider impairment of 
field of vision.  At the March 1996 VA examination, the 
veteran demonstrated the following in the right eye:

Meridian
Normal
Remaining 
Lost 
Temporally
85
50
35
Down 
temporally
85
60
25
Down
65
40
25
Down nasally
50
5
45
Nasally
60
10
50
Up nasally
55
20
35
Up
45
25
20
Up temporally
55
35
20
Total
500
Minus (-)
255

=
Total 
remaining
245

The total remaining degrees when divided by 8 is 30.625.  A 
concentric contraction to 30 but not to 15 unilaterally is 
rated as 20/100 vision.  38 C.F.R. § 4.84a, Diagnostic Code 
6080.  

Visual field tests in the left eye were as follows:

Meridian
Normal
Remaining 
Lost 
Temporally
85
45
40
Down 
temporally
85
50
35
Down
65
35
30
Down nasally
50
35
15
Nasally
60
40
20
Up nasally
55
40
15
Up
45
35
10
Up temporally
55
40
15
Total
500
Minus (-)
180

=
Total 
remaining
320

The total remaining degrees in the left eye, when divided by 
8 is 40.  A concentric contraction to 45 but not to 30 
unilaterally is rated as 20/70 vision.  38 C.F.R. § 4.84a, 
Code 6080.  

Impairment of visual fields is rated as follows:  Where the 
visual field concentric contraction is to 45 but not 30, 
unilaterally, it should be rated as 20/70.  When the visual 
field concentric contraction is 30 but not 15 degrees, 
unilaterally, it should be rated as 20/100.  
38 C.F.R. § 4.84, Code 6080.  

Where vision in one eye is 20/100 and vision in the other eye 
is 20/70, a 30 percent rating is assigned.  
38 C.F.R. § 4.84a, Code Diagnostic 6078.  

When the veteran was examined in November 1999, visual field 
studies revealed the following in the right eye:

Meridian
Normal
Remaining 
Lost 
Temporally
85
45
40
Down 
temporally
85
45
40
Down
65
35
30
Down nasally
50
15
35
Nasally
60
15
45
Up nasally
55
25
30
Up
45
35
10
Up temporally
55
35
20
Total
500
Minus (-)
250

=
Total 
remaining
250

The total remaining lost degrees when divided by 8 is 31.25.  
This finding more nearly approximates a concentric 
contraction to 30 but not to 15 unilaterally and is rated as 
20/100 vision.  38 C.F.R. § 4.84a, Diagnostic Code 6080.  

Results of the November 1999 visual field examination 
revealed the following results in the left eye.  

Meridian
Normal
Remaining 
Lost 
Temporally
85
45
40
Down 
temporally
85
45
40
Down
65
40
25
Down nasally
50
35
15
Nasally
60
35
25
Up nasally
55
35
20
Up
45
30
15
Up temporally
55
40
15
Total
500
Minus (-)
175

=
Total 
remaining
325

The total remaining lost degrees in the left eye, when 
divided by 8 is 40.625.  A concentric contraction to 45 but 
not to 30 unilaterally is rated as 20/70 vision.  
38 C.F.R. § 4.84a, Code 6080.  

Impairment of visual fields is rated as follows:  Where the 
visual field concentric contraction is to 45 but not 30, 
unilaterally, it should be rated s 20/70.  When the visual 
field concentric contraction is 30 but not 15 degrees, 
unilaterally, it should be rated as 20/100.  
38 C.F.R. § 4.84, Diagnostic Code 6080.  

Where vision in one eye is 20/100 and vision in the other eye 
is 20/70, a 30 percent rating is assigned.  
38 C.F.R. § 4.84a, Diagnostic Code 6078.  Thus, neither the 
March 1996 nor the November 1999 VA examination reveal 
disablement to such a severity as to warrant a rating in 
excess of 50 percent.  

In view of the foregoing the preponderance of the evidence is 
against increased schedular ratings for the service connected 
eye disabilities.  The veteran has not shown that he was 
entitled to a disability rating in excess of 50 percent prior 
to June 26, 2000.  

Finally, the Board observes the evidence does not show that 
the veteran's service-connected disability is in any way 
exceptional or unusual.  The record does not document that he 
has experienced any interference with employment not 
contemplated by the rating in effect, or frequent periods of 
hospitalization as to render the application of the regular 
schedular criteria impractical.  The Board notes that the 
veteran has been granted disability benefits, effective from 
November 1990, from the Social Security Administration (SSA).  
The Board notes, however, that this decision was based upon 
numerous nonservice-connected conditions in addition to the 
veteran's service-connected bilateral eye disorder, including 
obesity, hypertension, and history of herniated disc 
requiring hemilaminotomy in 1991.  In addition, prior to June 
26, 2000, the evidence of record is not reflective of any 
factor that takes the veteran's bilateral eye disorder 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

The veteran has not required recent hospitalization and has 
not shown that he is required to have routine therapy or 
outpatient treatment that would result in disruption of his 
daily routine to an inordinate degree.  The veteran contends 
that he has reduced visual acuity, restricted visual fields 
and floaters that further obstruct his vision due to loss of 
vitreous material in the eyes.  He has described his 
condition as trying to see through a thumbprint on a pair or 
glasses.  He also reports having problems with depth and 
color perception.  At his August 11, 1997 Travel Board 
hearing he reported that he could not distinguish colors, 
drive, read without difficulty or focus on anything.  

All these factors have been considered.  However, there is no 
indication that the veteran's ability to be employed is 
markedly impaired by his service-connected disability.  
Therefore, consideration of an extraschedular rating is not 
appropriate at this time.  38 C.F.R. § 3.321(b) (2004).

ii.  Since June 26, 2000

Since June 26, 2000, the veteran's service-connected status 
post bilateral retinal detachments with aphakia and glaucoma 
are appropriately rated as 100 percent disabling.

Pursuant to 38 C.F.R. § 4.75, the best distant vision 
obtainable after best correction by glasses will be the basis 
of rating.  

Since June 26, 2000, the veteran has undergone VA 
examinations for the eyes in June 2002, August 2003, and 
December 2003.  During these examinations, the veteran was 
found to have corrected distance visual acuity comparable to 
20/50-2, 20/50-2, and 20/60-1 in the right eye; and 20/60, 
20/40, 20/50-4 in the left eye.  Applying these findings to 
the applicable diagnostic codes, the veteran's bilateral eye 
disorder does not warrant an increased disability rating in 
excess of 70 percent on the basis of visual acuity. 
38 C.F.R. § 4.86a, Diagnostic Code 6076.  

The Board notes, however, that the veteran's eyesight is 
shown to significantly worsen when he is exposed to bright 
light, including daylight.  A treatment report from D. 
Gossage, D.O., dated on June 26, 2000, noted that the 
veteran's visual acuity in his office was 20/30 in the right 
eye and 20/25 in the left eye.  However, when the brightness 
acuity test was performed, visual acuity was reduced to 
20/100 bilaterally when simulating a partly sunny day, and 
was worse than 20/400 when simulating a full sunny day.  A 
subsequent treatment report from Dr. Gossage, dated in 
September 2000, stated, "If I was legally blind every time I 
stepped outside I too would feel disabled.  I feel sorry for 
[the veteran], having end stage glaucoma with minimal visual 
fields and poor vision that leaves him truly disabled."  

A treatment summary letter, dated in May 2001, was received 
from R. Brichta, O.D.  In his letter, Dr. Brichta noted that 
the veteran's visual acuity decreased under normal lighting 
conditions, and that he should not operate a motor vehicle.  

A final treatment report from Dr. Gossage, dated in February 
2003, noted that the veteran's vision glares to less than 
20/400 in both eyes with BAT testing under medium brightness.  
The report also noted that the veteran was unable to receive 
a driver's license secondary to his progressive visual loss.  

A VA examination for the eyes, performed in August 2003, 
noted that the veteran's visual acuity varies with lighting 
conditions, and even under the best of circumstances provides 
him with limited central vision.  For this reason, he suffers 
from poor depth perception and experiences floaters as a 
result of the extensive surgeries in the past.  The VA 
examiner than stated, "Obviously this severely restricts and 
places limits on [the veteran's] employability."  A VA 
examination for the eyes, performed in December 2003, noted 
that the degree of generalized depression and visual field 
constriction in both eyes entitles him to be declared legally 
blind in both eyes.  

As noted above, 38 C.F.R. § 4.75 states that the best distant 
vision obtainable after best correction by glasses will be 
the basis of rating.  In this case, however, the veteran is 
shown to have a significant decrease in visual acuity 
whenever he is exposed to sunlight.  As noted in 38 C.F.R. 
§ 4.2, each disability must be considered from the point of 
view of the veteran working or seeking work.  The Board also 
notes the veteran's changing levels of visual acuity clearly 
has a significant impact on the veteran's employability, and 
it does appear to be an ongoing limitation.  Cf. Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994) (where fluctuating 
conditions escape detection on examination, VA must conduct 
an examination during the active stage of the disease).  
Accordingly, the Board will rate the veteran's condition 
based upon his visual acuity when exposed to a full sunny 
day.

Under the scheme for rating central visual acuity impairment, 
the veteran is entitled to a 100 percent disability rating 
under 38 C.F.R. §§ 4.84a, Diagnostic Code 6029, Note; and 
4.86a, Diagnostic Code 6071, effective from June 26, 2000.  
See 38 C.F.R. § 3.400 (o)(2).  An earlier date is not 
assigned as there are no documented objective findings of 
this level of impairment prior to June 26, 2000.

C.  Entitlement to an earlier effective date for the grant of 
a total disability rating based upon individual 
unemployability.

As this decision grants a 100 percent schedular rating for 
status post bilateral retinal detachments with aphakia and 
glaucoma, effective from June 26, 2000, the issue of 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU), since 
June 26, 2000, is moot.  38 C.F.R. § 4.16 precludes 
assignment of both a 100 percent schedular rating and a TDIU 
rating
The Board, however, must still consider whether the veteran 
was entitled to a TDIU rating prior to June 26, 2000.  
 
A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15 
(2004).  If there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one must be 
rated at 40 percent or more and the combined rating must be 
at least 70 percent. 38 C.F.R. § 4.16(a).  If a veteran is 
unemployable due solely to service-connected disabilities, 
but does not meet the schedular criteria of 38 C.F.R. § 
4.16(a), the TDIU claim should be submitted to the Director, 
Compensation and Pension Service, for consideration of a TDIU 
on an extraschedular basis. 38 C.F.R. § 4.16(b).  Finally, 
the service-connected disabilities must be so severe as to 
produce unemployability, in and of themselves, without regard 
to unemployability attributable to age of the veteran or to 
other disabilities for which service connection has not been 
granted. 38 C.F.R. § 3.341.  That is, a TDIU may not be 
assigned if unemployability is a product of advanced age, or 
of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities. 38 C.F.R. § 4.19.

In this case, the veteran is service-connected solely for his 
status post bilateral retinal detachments with aphakia and 
glaucoma, which is rated 50 percent disabling prior to June 
26, 2000.  The veteran's service-connected disability rating 
of 50 percent fails to meet the percentage requirement of 38 
C.F.R. § 4.16(a) for consideration of a TDIU rating on a 
schedular basis.  

The Board also finds that this is not an appropriate case for 
referral to the Director of the VA Compensation and Pension 
Service for consideration of a TDIU rating on an 
extraschedular basis under 38 C.F.R. § 4.16(b).  

A review of the claims folder reveals that the veteran was 
awarded disability benefits from the Social Security 
Administration (SSA), effective from November 1990.  The SSA 
decision indicated that this award was granted based upon the 
veteran's overall disabilities, including his bilateral eye 
disorders, as well as obesity; hypertension; and history of 
herniated disc requiring hemilaminotomy in 1991.  The SSA 
decision noted that these impairments prevent the claimant 
from performing prolonged sitting, standing, or walking, or 
from twisting, bending, or lifting weights over 25 pounds.  
Consequently, the SSA decision found that the veteran was 
determined to have the residual functional capacity for less 
than a full range of sedentary work.  

The Board does not find this decision to be helpful to the 
veteran's claim herein.  Although the SSA decision noted the 
veteran's eye disorders, it does not appear to base its 
decision on this condition.  At best, the decision is based 
on the cumulative effect of multiple disabilities, the 
majority of which are not shown to be service-connected.

Notably, there is no medical evidence of record prior to June 
26, 2000, suggesting that the veteran is precluded, solely by 
his service-connected status post bilateral retinal 
detachments with aphakia and glaucoma, from following a 
substantially gainful occupation.  Thus, there are no grounds 
for referral of the case to the Director, VA Compensation and 
Pension Service, for consideration of a TDIU on an 
extraschedular basis, and a TDIU is not warranted.

In sum, the evidence prior to June 26, 2000, establishes that 
the veteran's sole service-connected disability (status post 
bilateral retinal detachments with aphakia and glaucoma, 
rated 50 percent) does not prevent gainful employment.  The 
preponderance of the evidence is against the claim for a TDIU 
rating, and thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's May 1998, March 2001, May 2001and September 2004 
letters, the October 1996, August 2000, and April 2004 RO 
decisions, the November 1996 statement of the case (SOC), and 
July 1997, March 2001, May 2001, and October 2004 
supplemental SOCs, advised the veteran what information and 
evidence was needed to substantiate his claims herein and 
what information and evidence had to be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
The documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies, and in September 2004, he was specifically asked to 
submit any of the necessary evidence to substantiate his 
claims, that was in his possession.  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
under the VCAA have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice may not have been provided to 
the appellant prior the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Finally, the Board notes that the VCAA was not enacted prior 
to the initial decision in this matter.  Thus, the Board 
considers any defect in the timing of the notice provided to 
the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
examined on multiple occasion in connection with this matter 
and afforded a personal hearing.  Thus, the Board considers 
the VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claims herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


ORDER

Entitlement to restoration of a 50 percent rating for 
service-connected status post bilateral retinal detachments 
with aphakia and glaucoma, is warranted, effective November 
1, 2000.  To this extent, the appeal is granted.

Entitlement to an increased disability rating in excess of 50 
percent, prior to June 26, 2000, for service-connected status 
post bilateral retinal detachments with 


aphakia and glaucoma, is denied.

Entitlement to an increased rating of 100 percent is granted, 
effective from June 26, 2000, for the veteran's service-
connected status post bilateral retinal detachments with 
aphakia and glaucoma.

Entitlement to an earlier effective date prior to June 26, 
2000, for a TDIU rating is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


